[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 600
This case was tried to the court on a charge of reckless driving. The allegations, are as follows: On 1 May 1995 the defendant was proceeding in an easterly direction on Tuller Drive in the Town of Simsbury. At the same time and place the complainant was proceeding in a westerly direction on said Tuller Drive. Suddenly and without warning the defendant drove her vehicle into the left westbound lane directly into the path of the complainant's vehicle. The defendant continued in the left lane, forcing the complainant to drive right off the travelled portion of said road onto the grassy area to avoid a collision. The defendant continued in the left travelled portion of the westbound lane onto the corner and turned left onto Tuller Circle.
After hearing and review of all the testimony, exhibits and photographs, the Court makes the following findings:
         Tuller Drive is a public highway for the westerly 500 feet of its length from the intersection of Rt. 10 and Tuller Drive in the Town of Simsbury.
         On 1 May 1995 the complainant was operating her motor vehicle with passengers in a westerly direction on said Tuller Drive.
         The defendant was operating her motor vehicle in an easterly direction on said Tuller Drive on 1 May 1995.
         At said time and place the defendant suddenly and without warning drove her car into the left westbound portion of said highway directly into the path of the vehicle of the complainant.
         The defendant continued to operate her vehicle in said left portion of the road causing the complainant to drive right off the travelled portion of the highway in order to avoid a collision.
         The court finds said operation by the defendant occurred on said Tuller Drive at a point before and to a point approximately 225 feet from the intersection of Rt. 10 and Tuller Drive on said Tuller Drive.
CT Page 601
         The operation of the defendant's vehicle in an easterly direction in the left or westbound portion of the road was intentional and without regard to the width, traffic and use of such highway.
         The operation of the defendant's vehicle in an easterly direction on the westbound portion of said Tuller Drive was in conscious disregard of the safety of others.
The Court finds the defendant operated her car in a reckless manner in violation of Connecticut General Statutes § 14-222
and finds the defendant guilty as charged.
Andre M. Kocay, Judge